Citation Nr: 1450648	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-44 597	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an abdominal disability.

2.  Entitlement to service connection for abnormal glucose.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for gastroesophageal reflux disease.

9.  Entitlement to service connection for gynecomastia.

10.  Entitlement to service connection for helicobacter pylori infection.

11.  Entitlement to service connection for cavernous liver hemangioma.

12.  Entitlement to service connection for a liver disability other than cavernous liver hemangioma.

13.  Entitlement to service connection for a psychiatric disorder.

14.  Entitlement to service connection for right lower extremity sciatica.

15.  Entitlement to service connection for shingles.

16.  Entitlement to service connection for a sleep disability.

17.  Entitlement to a schedular rating in excess of 10 percent for left leg varicose veins prior to October 17, 2013.

18.  Entitlement to a schedular rating in excess of 20 percent for left leg varicose veins since October 17, 2013.

19.  Entitlement to an increased rating for left leg varicose veins on an extraschedular basis.  

20.  Entitlement to a higher disability rating for duodenal ulcer, currently evaluated as 60 percent disabling.  

21.  Entitlement to an initial rating in excess of 10 percent for left hip strain.

22.  Entitlement to an initial compensable rating for right hip strain. 

23.  Entitlement to an initial compensable rating for allergic rhinitis.

24.  Entitlement to an initial compensable rating for scars, left lower extremity.

25.  Entitlement to an effective date earlier than July 8, 2013, for the assignment of a 60 percent disability rating for duodenal ulcer.

26.  Entitlement to an effective date earlier than July 8, 2013, for the award of service connection for left hip strain.

27.  Entitlement to an effective date earlier than July 8, 2013, for the award of service connection for right hip strain.

28.  Entitlement to an effective date earlier than July 8, 2013, for the award of service connection for allergic rhinitis.

29.  Entitlement to an effective date earlier than July 8, 2013, for the award of service connection for scars, left lower extremity.  

30.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978, and from April 1981 to February 1983.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a November 2013 rating decision by the Roanoke ,Virginia RO.  The Roanoke RO currently has jurisdiction.

The issues have been recharacterized to comport with the evidence of record.  

In March 2013, the Board remanded the issues of TDIU and a higher rating for left leg varicose veins for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The November 2013 rating decision awarded an increased evaluation for the service-connected left leg varicose veins from 10 percent to 20 percent, effective October 17, 2013.

On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

In an undated statement, received in approximately September 2012, the Veteran requested a hearing before the Board.  In August 2014, the Veteran was sent a letter at his last known address, asking him to clarify whether he still wanted to have a hearing.  The Veteran was advised that a failure to respond within 30 days would result in an assumption that he no longer desires a Board hearing, and that his case would then be forwarded to the Board for appellate review.  

The Veteran did not respond to the letter within 30 days; his hearing request is deemed withdrawn.  

In June 2014, the Veteran filed a timely notice of disagreement with respect to all of the issues adjudicated in the November 2013 rating decision.  Those issues are currently before the Board and have been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999). 

With the exception of the claims for higher schedular ratings for the service-connected left leg varicose veins, all of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

Throughout the course of the appeal, the Veteran's left leg varicose veins have been manifested by aching and fatigue in the extremity after prolonged standing or walking.   


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for service-connected left leg varicose veins prior to October 17, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.104,  Diagnostic Code 7120 (2014).

2.  The criteria for a schedular rating in excess of 20 percent for service-connected left leg varicose veins since October 17, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.104,  Diagnostic Code 7120 (2014)

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of February 2008, May 2009, and April 2013 satisfied the duty to notify provisions.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The issue was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private treatment records that are pertinent to the appeal.

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted March 2008, July 2012, and October 2013; the record does not reflect that these examinations were inadequate for rating purposes.  Each examination report described the level of severity of the Veteran's left leg varicose veins at the time of the examination.  The October 2013 VA examination also described the functional impact of the Veteran's service-connected varicose veins on his employability.  They are adequate for purposes of rating the issue.  


There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Service connection for left leg varicose veins has been established since July 1997, with an initial assigned disability rating of 10 percent under Diagnostic Code 7120.  Under this Diagnostic Code, the criteria for a 10 percent rating are varicose veins manifested by intermittent edema of an extremity or aching and fatigue in the extremity after prolonged standing or walking with symptoms relieved by elevation of extremity or compression hosiery.  38 C.F.R. § 4.110, Diagnostic Code 7120.

The rating was increased to 20 percent from October 17, 2013.  The criteria for a 20 percent rating are varicose veins manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Id.  

The criteria for a 40 percent rating are varicose veins manifested by persistent edema and stasis pigmentation or eczema with or without intermittent ulceration.  Id.  

The criteria for a 60 percent rating are varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.  

The criteria for a 100 percent rating are massive board-like edema with constant pain at rest.  Id.  

The Veteran filed a claim for an increase that was received by VA on January 22, 2008.  The earliest possible effective date that can be awarded for a higher rating is the date of the claim, or any date within one year prior to the filing of the claim, if it is factually ascertainable that an increase in severity occurred during that period of time.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Thus, all relevant evidence received since January 22, 2007, one year prior to the filing of the Veteran's claim, is for consideration.  

Facts

The Veteran asserts that he has unrelenting pain in his left lower extremity, persistent edema, and neurological symptoms such as numbness and tingling, that are attributable to his service-connected varicose veins.  

The Veteran's left lower extremity has been clinically evaluated on many occasions since January 2007; at no time has persistent edema been reported by the Veteran or observed by a medical professional.  

During a VA examination in March 2008, the Veteran stated that he had sharp pain in the left groin area upon stooping and rising to standing, and leg pain after prolonged standing and walking.  He also reported that the left medial calf and foot were numb.  

There was no edema or eczema observed on examination; however, the examiner did note the presence of stasis pigmentation and a superficial ulcer.  Peripheral pulses were normal.  

On VA examination in July 2012, the examiner noted that the Veteran no longer had any varicose veins on the left side, and found that he had no left leg symptoms which were attributable to left leg varicose veins.  

During an October 2013 VA examination, the Veteran told the examiner that he had had continuous pain and swelling in his left lower extremity since varicose vein stripping surgery in 1976.  He had been provided with support stockings to alleviate his symptoms, but he did not wear them.  He treated his symptoms by elevating his leg and taking pain medication.  

The examiner found that the symptoms of the service-connected left leg varicose veins were aching and fatigue after prolonged standing or walking, with relief of symptoms after elevation of the extremity; persistent edema that is incompletely relieved by elevation of the extremity; and constant pain at rest.  

The Veteran advised the examiner that he was still working as a hardwood floor refinisher, but that it was becoming more and more difficult to continue with this job as a result of his left leg varicose veins.  He stated that bending, lifting, and standing for long periods of time exacerbated his symptoms.  He was also a student, and had difficulty sitting for long periods of time.  

Analysis

Throughout the course of the appeal, the Veteran's left leg varicose veins have been manifested by aching and fatigue in the leg after prolonged standing and walking.  

A superficial ulcer and stasis pigmentation were observed during the March 2008 VA examination; however, these symptoms have not been reported since that time, and appear to have been acute and transitory.  There is nothing to suggest that the Veteran has had consistent trouble with either stasis pigmentation or ulceration since the examination.  

The Veteran's left lower extremity has been evaluated by VA clinicians on many occasions throughout the appeal.  At no time has edema been noted by any of the Veteran's treatment providers.  Notably, the Veteran has never advised his treatment providers of edema.

In the absence of persistent edema, stasis pigmentation, intermittent ulceration, or a finding of constant pain at rest, a rating in excess of 10 percent for left leg varicose veins prior to October 17, 2013, is not warranted.

Since October 17, 2013, the Veteran has been in receipt of a 20 percent disability evaluation for left leg varicose veins, which is based on the October 2013 VA examiner's finding that the Veteran has persistent edema and constant pain at rest.  

The examiner's finding of persistent edema appears to be based entirely upon the Veteran's stated history of having had persistent edema since 1976.  This stated history is entirely at odds with all of the medical evidence of record, which shows that edema has never been observed by any of the Veteran's treatment providers, nor has he reported such symptoms to his VA clinicians.  Since edema has never been reported or observed to VA clinicians, the Veteran's assertion that he has had persistent edema for over three decades lacks credibility.  Therefore, the examiner's finding as to persistent edema is based upon an inaccurate history, and is of no probative value.   

The Veteran also reported constant pain at rest to the examiner.  He is competent to report such symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing contradicting his assertion.  
However, the Veteran's subjective report of constant pain at rest does not satisfy the criteria for a total schedular evaluation for varicose veins under Diagnostic Code 7120, which are "massive board-like edema with constant pain at rest."  38 C.F.R. § 4.110, Diagnostic Code 7120.  The Veteran does not have edema; thus, as his constant pain at rest is not associated with massive, board-like edema, a 100 percent disability rating under Diagnostic Code 7120 is not warranted.  

While the Board finds no valid basis for the 20 percent rating assigned since October 17, 2013, it will not disturb that award.  The preponderance of the evidence is against a finding that a higher award is warranted.  


ORDER

Entitlement to a schedular rating in excess of 10 percent for left leg varicose veins prior to October 17, 2013 is denied.  

Entitlement to a schedular rating in excess of 20 percent for left leg varicose veins since October 17, 2013 is denied.  


REMAND

The Veteran submitted a timely notice of disagreement with respect to a November 2013 decision adjudicating 25 issues, including multiple rating claims, claims for an earlier effective date, and claims for service connection.  The AOJ has not and must now issue a statement of the case (SOC) on these issues.  See Manlincon, 12 Vet. App. at 238.  The claims must then be returned to the Board only if the benefits continue to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As to the claim for a TDIU, the Board's March 2013 remand directed that the Veteran undergo an examination to determine the extent to which his service-connected disabilities affect his ability to obtain or retain substantially gainful employment.  

In October 2013, a VA examiner provided the requested opinion; since then, however, service connection has been established for several additional disabilities.  As a result, a new opinion as to the combined effect of the Veteran's service-connected disabilities must be obtained.  

The Veteran continues to receive VA vocational rehabilitation benefits; updated vocational rehabilitation records, as well as updated VA clinical records, must be obtained.  

The development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected left leg varicose veins and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for left leg varicose veins will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records and vocational rehabilitation records since September 2013.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination in connection with his claim for a TDIU.  The claim folder must be reviewed in conjunction with the examination.

The examiner is to determine the extent to which each of the Veteran's service-connected disabilities affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Issue an SOC for the issues of entitlement to higher ratings for duodenal ulcer, left hip strain, right hip strain, and allergic rhinitis; entitlement to an effective date earlier than July 8, 2013, for the award of a 60 percent disability evaluation for duodenal ulcer; entitlement to an effective date earlier than July 8, 2013, for the award of service connection for left hip strain, right hip strain, and allergic rhinitis; and service connection for an abdominal disability, abnormal glucose, asthma, a bilateral foot disability, a left knee disability, a right knee disability, erectile dysfunction, GERD, gynecomastia, helicobacter pylori infection, liver hemangioma, a liver disability other than liver hemangioma, a psychiatric disorder, right leg sciatica, shingles, and a sleep disability.  

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


